DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-4 & 14-30 are pending and have been examined in this application. The Information Disclosure Statement (IDS) filed on 12/14/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 & 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

B) Claims 28 & 30 are indefinite because it is not clear if the seal that is positionable between the two ring walls is part of the manhole cover or not. It appears, like the limitations of Claims 27 & 29, to be recitation of a structure that the manhole cover can be used with but that is not clear. The specifications state that the seal goes between the cover and the ring support, and is therefore not part of the manhole cover. For the purposes of examination, the seal has been construed to be a structure, like the support bracket, that the manhole cover is being used with.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 14-24 & 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE8419395U to Passavant-Werke in view of US Patent Number 5,130,016 to Gavin and further in view of US Patent Number 5,733,444 to Johnson.

A) As per Claim 1, 1-2 & 14, Passavant-Werke teaches a manhole cover (Passavant-Werke: Figure 1) for positioning in a manhole opening providing access to an interior of a manhole vault, an external atmosphere being outside the manhole vault, the interior containing an internal atmosphere, the manhole cover comprising:
a top surface (Passavant-Werke: Figures 1-2, top of Item 2) positioned in the external atmosphere when the manhole cover is positioned in the manhole opening;

a plurality of through-holes (Passavant-Werke: Figures 1-2, Items 3) extending between the top and bottom surfaces, each of the plurality of through-holes being in fluid communication with the external atmosphere at the top surface, the top surface comprising a plurality of channels that define a plurality of dam-like portions (Passavant-Werke: Paragraph 0023, line 3, openings are surrounded by marginal edges that are the dams), a different one of the plurality of dam-like portions surrounding each of the plurality of through-holes, the plurality of dam-like portions being configured to help prevent surface water from entering the plurality of through-holes and urge surface water to flow away from the plurality of through-holes (Passavant-Werke: Figures 1-2, dome shape of Item 2, with channels 5-6); and
a circular peripheral edge (Passavant-Werke: Figures 1-2, outer edge of cover near Item 7), a circular one of the plurality of channels (Passavant-Werke: Figure 1, inner Item 5 separating the two circles of Items 3) separating a first portion of the plurality of through-holes (Passavant-Werke: Figure 1, inner circle of Items 3) from a second portion of the circular channel (Passavant-Werke: Figure 1, outer circle of Items 3), the first portion being positioning inside a boundary defined by the circular channel, the second portion being positioned between the circular channel and the circular peripheral edge.
Passavant-Werke does not teach a ring-shaped wall attached to the bottom surface that surrounds the first portion of the plurality of through-holes, the ring-shaped wall separating the first portion of the plurality of through-holes from a second portion of the plurality of through-holes the ring-shaped wall being connectable to the ventilation pipe and, when attached to the ventilation pipe, helping to isolate a first airflow flowing inside the ventilation pipe and through the first portion of the plurality of through-holes from a second airflow flowing outside the ventilation pipe and through the second portion of the plurality of through-holes.
However, Gavin teaches a wall attached to the bottom surface that surrounds the first portion of the plurality of through-holes (Gavin: Figure 3, Items 30 & 36 are between all holes), the ring-shaped wall separating the first portion of the plurality of through-holes from a second portion of the plurality of through-holes the ring-shaped wall being connectable to the ventilation pipe and, when attached to the ventilation pipe, helping to isolate a first airflow flowing inside the ventilation pipe and through the first portion of the plurality of through-holes 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Passavant-Werke by adding walls on the bottom between holes, as taught by Gavin, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Passavant-Werke with these aforementioned teachings of Gavin with the motivation of strengthening the manhole cover around the holes.
Passavant-Werke in view of Gavin does not explicitly teach that the wall is a ring-shaped wall.
However, Johnson teaches a ring-shaped wall (Johnson: Figure 5, Item 44).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Passavant-Werke in view of Gavin by making the wall ring-shaped, as taught by Johnson, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Passavant-Werke in view of Gavin with these aforementioned teachings of Johnson since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the wall shape of Johnson for the wall shape of Passavant-Werke in view of Gavin. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 2, Passavant-Werke in view of Gavin and Johnson teaches that each of the through-holes comprises a periphery, and the top surface comprises at least one dam positioned along the periphery of each of the through-holes configured to urge the surface water to flow away from the through-holes (Passavant-Werke: Paragraph 0023, line 3, openings are surrounded by marginal edges that are the dams).

 the top surface has a dome shape configured to urge the surface water to flow away from the through-holes (Passavant-Werke: Figure 2, Item 2 is domed).

D) As per Claim 4, Passavant-Werke in view of Gavin and Johnson teaches that the top surface comprises channels configured to urge the surface water to flow away from the through-holes (Passavant-Werke: Figure 1, Items 5-6).

E) As per Claim 15, Passavant-Werke in view of Gavin and Johnson teaches that a center portion surrounded by the first portion of the plurality of through-holes (Passavant-Werke: Figure 1, Item 4).

F) As per Claim 16, Passavant-Werke in view of Gavin and Johnson teaches that a first portion are outlet through-holes and a second portion are inlet through-holes (The Examiner notes that these limitations are merely limiting the use of the holes, not the structure of the holes themselves. Therefore, the holes of Passavant-Werke must merely be capable of some being inlet and some being outlets, which in this case, they certainly are).

G) As per Claim 17, Passavant-Werke in view of Gavin and Johnson teaches that a plurality of wells that extend inwardly from the circular peripheral edge, the wells being useable to lift the manhole cover from the manhole opening (Passavant-Werke: Figure 1, outer holes near peripheral edge at 2 & 8 o’clock can be used to lift manhole cover).

H) As per Claim 18, Passavant-Werke in view of Gavin and Johnson teaches all the limitations except explicitly that at least a portion of the first portion of the plurality of through-holes have different sizes.
However, Applicant has not disclosed that having different sizes through-holes in a portion of the first portion solves any stated problem or is for any particular purpose. Moreover, it appears that Passavant-Werke would perform equally well with different sized holes. Accordingly, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to make the through-holes of Passavant-Werke different sizes because having multiple sizes of holes in a portion of the first portion does not appear to provide any unexpected results.

I) As per Claim 19, Passavant-Werke in view of Gavin and Johnson teaches that the second portion of the plurality of through-holes are elongated and extend radially (Passavant-Werke: Figure 1, outer circle of Items 3 are elongated and extend in their smaller direction radially).

J) As per Claim 20, Passavant-Werke in view of Gavin and Johnson teaches that a center portion positioned within the boundary, the plurality of through-holes being spaced apart from the center portion (Passavant-Werke: Figure 1, Item 4 is separate from holes 3 by inner channel 5).

K) As per Claim 21, Passavant-Werke in view of Gavin and Johnson teaches that a dividing one of the plurality of channels separates the first portion from the center portion (Passavant-Werke: Figure 1, inner channel 5).

L) As per Claim 22, Passavant-Werke in view of Gavin and Johnson teaches that the top surface has a dome shape that curves downwardly from the center portion toward the circular peripheral edge (Passavant-Werke: best shown in Figure 2, Item 2).

M) As per Claim 23, Passavant-Werke in view of Gavin and Johnson teaches that a plurality of support walls attached to the bottom surface and extending radially through the ring-shaped wall (Gavin: Figure 3, Item 30 & 36 are on bottom surface; the shaping of the walls would be radial as shown in Figure 5, Item 44 of Johnson).

N) As per Claim 24, Passavant-Werke in view of Gavin and Johnson teaches a center portion (Passavant-Werke: Figure 1, Item 4); and
a structure attached to the center portion on the bottom surface, the plurality of support walls extending radially from the structure through the ring-shaped wall and toward the circular peripheral edge (walls of Gavin with the shape of Johnson connect in the middle of the cover under Item 4 of Passavant-Werke with walls radially extending outward through ring walls).



P) As per Claims 27 & 29, Passavant-Werke in view of Gavin and Johnson teaches the manhole cover for use with a support bracket assembly comprising a first ring-shaped wall that is connectable to the ventilation pipe, wherein the ring-shaped wall of the manhole cover is a second ring-shaped wall, the second ring-shaped wall of the manhole cover is couplable to the first ring-shaped wall of the support bracket assembly with an upper edge portion of the first ring-shaped wall being in contact or in near proximity with the second ring-shaped wall of the manhole cover (The Examiner notes that the structure limitations in this claim are directed toward how the manhole cover is being used with separate structures. As such, the manhole cover of Passavant-Werke in view of Gavin and Johnson much merely be capable of use with the support bracket structure and in this case, the manhole cover is certainly capable of use with a bracket holding the pipe and ring-wall together).

Q) As per Claims 28 & 30, Passavant-Werke in view of Gavin and Johnson teaches that a seal positionable between the first and second ring-shaped walls (The Examiner notes that the structure limitations in this claim are directed toward how the manhole cover is being used with separate structures. As such, the manhole cover of Passavant-Werke in view of Gavin and Johnson much merely be capable of use with the seal between the bracket and ring wall and in this case, the manhole cover is certainly capable of use with a seal between the ring wall and the support bracket).

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 12/14/2021, with respect to the rejection(s) of claim(s) 1-4 & 14-30 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of cited art above.
Some of Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
A) The Applicant asserts that claims 28 & 30 are not indefinite because the seal is clearly part of the manhole cover. The Examiner respectfully disagrees. This assertion furthers the indefiniteness as it continues to be counter to the specifications where the seal attaches to the manhole cover between the ring walls. Therefore, the seal has been construed as the original disclosure states.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/Allen R. B. Schult/Primary Examiner, Art Unit 3762